Citation Nr: 0944272	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona.

In his Form 9 substantive appeal, the appellant requested a 
Travel Board hearing before a Veterans Law Judge at the RO.  
In a statement received in February 2009, the appellant 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2009).  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's tinnitus began in service.  



CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  As service connection is 
being granted, there is no need to address the question of 
whether the duties were met.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay evidence, however, can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Veteran also claims that his current tinnitus began due 
to noise exposure in service.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 
(28th ed. 1994).    

The Veteran stated in support of these claims that his 
hearing was damaged due to his time in service, particularly 
due to noise exposure while serving as a boiler technician 
and as a bullet loader in a number two gun mount in close 
proximity to 5 inch and 38 caliber guns.

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent serving as a 
boiler technician.  In this case, the Board concedes that the 
Veteran was exposed to loud noise during his service from 
February 1966 to February 1972.  The service treatment 
records (STRs) do not contain any complaints of tinnitus.  

In his May 2005 application for benefits, the Veteran noted 
that his tinnitus began in 1969.  

The Veteran was afforded a VA audiological evaluation in 
September 2005.  The examiner noted that there were no 
complaints of tinnitus in service and that the Veteran 
reported noise exposure in service as a boiler technician.  
The examiner noted that the Veteran stated he drove diesel 
trucks for 30 years after separation from service and that he 
hunted recreationally without ear protection.  The examiner 
indicated that the Veteran reported bilateral constant mild 
tinnitus for the prior 20 years.

The examiner diagnosed high frequency sensorineural hearing 
loss bilaterally.  The examiner opined that it was not likely 
that the Veteran's tinnitus was incurred in service.  The 
examiner based the opinion on there being no mention of 
tinnitus in service and the fact that the Veteran reported 
tinnitus for 20 years and was discharged 33 years earlier.

At his October 2006 hearing, the Veteran testified that he 
had had ringing or buzzing in his ears since service.  He 
explained that he had told the examiner that he did not 
realize he had had a hearing problem until he started driving 
trucks 20 years earlier, but that the tinnitus had always 
been there.  

The Board finds the Veteran's testimony credible.  This is 
precisely the type of symptomatology capable of lay 
observation.  The examiner's opinion is thus based on an 
inaccurate history.  The Board finds that the evidence 
regarding the tinnitus is at least in equipoise.  Thus, 
affording the veteran the benefit of the doubt, service 
connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Service connection may still be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Hensley 
v. Brown, 5 Vet. App. 155 (1993).  

The service treatment records indicate some deterioration in 
hearing acuity between the Veteran's entrance examination and 
his separation examination.  As argued by the Veteran's 
representative, the September 2005 VA examiner did not 
address the significance of any such hearing deterioration in 
service.  Although the examiner did point to post-service 
noise exposure, the Veteran's normal hearing at separation 
was also a basis for the negative nexus opinion.  The Veteran 
should be afforded another VA examination to address the 
significance of the slight worsening in service.  The Board 
notes that, assuming the entrance examination was in ASA 
units, the separation examination still reflects slightly 
worse hearing acuity-at least this difference should be 
explained by the examiner.  

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the Veteran 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his hearing loss.  The claims 
file should be made available to the 
examiner for review.  The physician should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
bilateral hearing loss is etiologically 
related to noise exposure in service.  A 
history of the Veteran's noise exposure in 
service and after service should be 
provided.  The examiner should discuss the 
difference in hearing acuity (if there is 
any appreciable difference) between the 
Veteran's entrance and separation 
examination.  A rationale should be 
offered for any opinion given.

2.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


